NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on December 2nd 2021 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Claims Allowed
3.	Claims 1-14.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the most relevant prior art is Heinrich et al. (US 8,808,311; “Heinrich”).
Regarding claim 1, Heinrich discloses a surgical instrument (400), comprising:
a housing (Fig. 4);
a shaft assembly (420) extending distally from the housing (Fig. 4);
a stapling head assembly (422) located at a distal end of the shaft assembly (420; Fig. 4), wherein the stapling head assembly (422) comprises a distal surface (422a), wherein the stapling head assembly (422) is operable to drive an annular array of staples through the distal surface (422a; Fig. 4), and wherein the stapling 422) comprises a radio-frequency identification (RFID) scanner (M; col. 8 ll. 20-25, col. 12 ll. 50-63),
an anvil (426) couplable with the stapling head assembly (422; Fig. 4), wherein the anvil (426) is translatable relative to the stapling head assembly (422) toward a closed configuration (col. 12 ll. 36-39), and wherein the anvil comprises an RFID tag (M; col. 8 ll. 20-25, col. 12 ll. 50-63); and 
an anvil adjustment assembly (428), wherein the anvil adjustment assembly (428) comprises a translating member, wherein the translating member is operable to translate relative to the housing along a longitudinal axis to thereby adjust a longitudinal position of the anvil (426) relative to the distal surface of the stapling head assembly (422), and wherein the RFID tag and RFID scanner determine the distance between tissue stapling surfaces.
Heinrich fails to disclose wherein the RFID tag is detectable by the RFID scanner at or below an attachment threshold distance.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone 
7.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731